Title: To George Washington from Lieutenant Colonel William Butler, 31 August 1778
From: Butler, William
To: Washington, George


          
            May it please your Excellency
            Schohara [N.Y.] Augt 31st 1778
          
          Your letter of the 13th Instant I received Yesterday, my most Grateful Acknowledgment
            is due your Excellency for the good Opinion you are pleased to mention of me &
            it shall ever be my Study to Merit the Honor your Excellency has done me.
          Matters is Quiet here at present—Since my last I have
            had three Scouts out consisting of about 150 Men they continued out six days &
               have been on the Heads of Susquehannah & Delaware—They met
            with none of the Enemy during their excursions except a few Tories two of whom they took
            & Captn Posey left them in the Care of three of the Militia while he pursued
            further, upon their Attempting to escape, the Guard Fired on them & Shot one,
            the other escaped.
          In my last I Acquainted your Excellency of my parties having drove off the Cattle that
            were within limits of the Frequent excursions of the Enemy, which I at the same time
            Acquainted General Stark with, who directed them to be sold for the use of the
              Captors—I shou’d not However have Sold them ’till
            your Excellencys pleasure had been known, But the Scarcity of Pasture Obliges it to be
            done—I have permitted none to be Sold But those Belonging to persons who are or have
            been in Arms against us, the rest I have ordered to be given up, & some part
            even to the Wives of those now with the Enemy such as Milk Cattle.
          My Reason for troubling your Excellency on thi⟨s⟩ Occasion is that it is my Opinion
            that Genl Stark & so⟨me⟩ persons in Power in this State is not at a good
            Understanding—I shall therefore have regular Accounts of the Sales Kept, & the
            Money Accruing detain’d until your Excellencys pleasure shall be known.
          Inclosed I send your Excellency some intelligence I received a few days ago by a
              Spy.
          In my last I mentioned to your Excellency of my having proposed to Genl Stark a plan
            for Acting Offensively against the Enemy, But his Sentiments & mine in some
            particulars do not agree, I shall however in a few days go to Albany & Consult
            the Genl personally on that Subject & will inform your Excellency of the
            result.
          The Officer sent to Camp for Cloathing is returned But had the Misfortune (having part
            of the Articles mentioned in his Order to receive at Fish Kilns) Not to meet with the
            Clothier at that place who on his Arrival there was gone to Camp—Shoes the most Material
            Article he has brought none, The Rifle Choir [Corps] on joining me were almost Barefoot
            & are now scarce able to do duty for want of Shoes, the Case is very little
            better with my own Regement, As my sole dependance are in these two Choirs I take the
            liberty to Beg your Excellency woud Order a supply. I remain with respect Yr Excellency
            Hble Servt
          
            Wm Butler
          
        